DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner has considered the amendment and response filed by applicants on March 3, 2022.  The response does not place the claims in condition for allowance.  Therefore, the following rejections have been maintained, and re-written to reflect the current pending claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Majeed et al (WO 02/060865).

Majeed et al teach a composition derived from chili pepper containing from 1-90% capsanthin, 1-90% zeaxanthin, and 1-90% cryptoxanthin (0018; 0035-0036).
The reference does not expressly teach a composition comprising the compounds in the specific concentrations recited in the instant claims; however, it would be obvious to a person having ordinary skill in the art to modify the extraction method taught by Majeed et al for obtaining these particular compounds, to arrive at a composition comprising the desired concentration of each respective compound (0029).

Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Majeed et al (WO 02/060865) in view of Jacob et al (US 2012/0321730).
The instant claims are drawn to a process for making a composition comprising extracting carotenoids from capsicum annum fruits using a solvent or mixture of solvents; enriching the carotenoids using supercritical fluid extraction; hydrolyzing the carotenoids; purifying using counter current extractions.
Majeed et al teach the production of a composition comprising 1-90% capsanthin, 1-90% zeaxanthin, and 1-90% cryptoxanthin.  The composition is obtained by extraction of a diluted reaction mass comprising a treated oleoresin.  The mixture is extracted with ethyl acetate or toluene or a mixture thereof, followed by washing to remove unwanted impurities; or, the desired compounds may be extracted by exposing 
Majeed et al do not teach hydrolysis of the carotenoids or using of countercurrent extractions; however, Jacob et al teach a process for isolation and purification of a capsanthin rich carotenoid mixture from paprika oleoresin extracted from Capsicum annuum (abstract).  The extraction is carried out using a mixture of hexane/acetone, forming a chili extract.  The chili extract is subjected to liquid-liquid extraction using aqueous methanol; paprika obtained is purified using methanol; the purified paprika is loaded into a supercritical fluid extract using carbon dioxide at a temperature of 45°C and a pressure of 140 bars (14 mPa) and then increased to 400 bar (40 mPa).  The material in the extractor is collected and then saponified (hydrolyzed) using methanolic KOH.  The product obtained is dissolved in ethyl acetate and water; the aqueous layer is further extracted and the organic layers are combined (0054-0063).
A person having ordinary skill in the art, at the time the present invention was made, would have been able to combined the extraction method taught by Jacob et al with the method taught by Majeed et al, since the former teaches a process whereby carotenoids, such as those taught by Majeed et al, may be separated from Capsicum annuum, producing a carotenoid composition having high purity and good color values.  Therefore, the instant claims are deemed obvious in view of the combined reference teachings.

Response to Arguments
Applicant's arguments filed March 3, 2022 have been fully considered but they are not persuasive. Applicants added a limitation, wherein the composition increases fluid outflow, thereby lowering intraocular pressure, to claims 1, 16, and 20 of the present invention.  Applicants argue that neither Majeed et al nor Jacob et al teach or suggest a composition lowering intraocular pressure.  The examiner does not find this to be a persuasive argument, and believes that this argument is not commensurate in scope with that which is actually claimed.  Instant claim 1 is drawn to a composition, not to a method for lowering intraocular pressure using said composition.  Similarly, claims 15 and 20 are drawn to a process for manufacturing a composition, not a process for using the manufactured composition to lower intraocular pressure.  The examiner contends that the claims have been properly rejected by the composition taught by Majeed et al, and the method of making the same, as taught by the combination of Majeed et al and Jacob.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIKARL A WITHERSPOON whose telephone number is (571)272-0649. The examiner can normally be reached M-F 9am-9pm IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIKARL A WITHERSPOON/Primary Examiner, Art Unit 1622